In an action, inter alia, to recover damages for unlawful arrest and violation of 42 USC § 1983, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated March 28, 1990, as granted the cross motion of defendant New York City Housing Authority to dismiss the amended complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Inadequacy of police training may serve as a basis for municipal liability pursuant to 42 USC § 1983 only where a city’s failure to train reflects deliberate indifference to the rights of persons with whom the police come into contact (see, Canton v Harris, 489 US 378, 387-388). We are satisfied that the plaintiff’s amended complaint has failed to allege sufficient facts from which it could be inferred that the respondent’s policy constituted a deliberate indifference to the constitutional rights of its inhabitants. The evidentiary material presented by the plaintiff in opposition to the motion to dismiss the amended complaint suffers from a similar defect. Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.